Case 1:19-cv-00874-RBJ-MEH Document 408-1 Filed 03/10/21 USDC Colorado Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

           Plaintiffs,                               Case No. 1:19-cv-00874-RBJ-MEH

    v.

    CHARTER COMMUNICATIONS, INC.,

           Defendant.

                           DECLARATION OF ANDREW SCHAPIRO

          I, Andrew Schapiro, hereby declare:

          1.      I am a partner in the Chicago and New York offices of Quinn Emanuel Urquhart

   & Sullivan LLP, and counsel for Defendant Charter Communications, Inc. in this case. I submit

   this declaration in support of Charter’s Response to Plaintiffs’ Objections to February 23, 2021

   Discovery Orders. I make this declaration of my own personal knowledge and, if called to

   testify, I could and would competently testify hereto under oath.

          2.      Attached hereto as Exhibit A is a true and correct copy of excerpts from the

   transcript of the February 23, 2021 hearing in front of Judge Hegarty and the Special Master

   (with highlighting).

          3.      Attached hereto as Exhibit B is a true and correct copy of an email chain between

   counsel for Audible Magic and counsel for the Defendant, dated February 3, 2021.

          4.      Attached hereto as Exhibit C is a true and correct copy of a Powerpoint created

   by Defendant’s counsel and presented to the Court at the February 23, 2021 hearing.
Case 1:19-cv-00874-RBJ-MEH Document 408-1 Filed 03/10/21 USDC Colorado Page 2 of 2




          5.     Attached hereto as Exhibit D is a true and correct copy of MarkMonitor’s

   Privilege log, dated February 19, 2021, which logs a February 29, 2016 spreadsheet authored by

   MarkMonitor employees (and non-lawyers) Samuel Bahun and Vytautas Maglya, with the

   subject “Hash Report_02292016.xlsx” and listing Oppenheim + Zebrak LLP and RIAA as

   recipients.

          6.     Attached hereto as Exhibit E is a true and correct copy of Plaintiffs’ Amended

   Privilege Log, dated July 20, 2020, which logs a February 29, 2016 spreadsheet authored by

   MarkMonitor employees (and non-lawyers) Samuel Bahun and Vytautas Maglya, with the

   subject “Hash Report_02292016.xlsx” and listing Oppenheim + Zebrak LLP and RIAA as

   recipients.

          7.     Attached hereto as Exhibit F is a true and correct copy of excerpts from the

   transcript of the status conference before Judge Hegarty on February 1, 2021.

          8.     Attached hereto as Exhibit G is a true and correct copy of excerpts from the

   transcript of the discovery conference before Judge Hegarty on October 29, 2019.

          9.     Attached hereto as Exhibit H is a true and correct copy of excerpts from the

   deposition transcript of David Kokakis, taken on January 29, 2021 in the above-captioned case.

          Executed on March 10, 2021.




                                                       Andrew Schapiro
